DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered. Claims 1-2, and 5-17 are pending.

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive. Applicant argues that none of the prior art references disclose the claimed arrangement with tandem seals having larger effective sealing diameters closer to rotating body with the diameters being the same. Note that Bear (US Patent 5,151,389) discloses an arrangement in Fig. 10 with “[e]ach of the seal assemblies 100b, 102b is a stepped seal assembly similar in construction to the seal assembly 102 shown in detail in Figs. 7, 8” (Col. 7, lines 49-51). In the envisioned combination, as previously applied to claim 12, the seal arrangement 23 (Omori Fig. 1) would be replaced with a tandem seals. Note that the tandem seals are arranged such that the larger sealing diameter corresponds to the compressor flow side away from the bearings (F, see below Bear Fig. 8). The tandem seal applied to the seal arrangement of Omori would appear to also have this arrangement with the larger effective diameter being adjacent to the compressor body and flow side and away from bearings Omori 22, and the resulting thrust forces from the tandem being opposite to each other. Alternatively, such an arrangement would have been obvious to try since there are only two possible arrangements for the seal configuration. Furthermore, the tandem seal .

    PNG
    media_image1.png
    287
    479
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    386
    425
    media_image2.png
    Greyscale

Figure 8 of Bear (US 5,141,389) and Fig. 1 of Omori (US Patent Application 2011/0305558)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 16 recites that “each of the first sealing device and the second sealing device is configured as at least one of a dry gas seal, a labyrinth and a floating seal”, however claim 1 already establishes each tandem seal includes two dry gas seals. The specification and drawings do not support the first sealing device and the second sealing device further including other types of seals in conjunction with the pair of dry seals (see Fig. 4 of the application). The lack of support for this configuration of the first sealing device and the sealing device consequently raise doubt as to possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "a first seal", “a second seal”, “a third seal” and “a fourth seal”.  Note that claim 1 already establishes “a first dry gas seal”, “a second dry gas seal”, “a third dry seal” and “a fourth dry gas seal”. Since claim 9 does not use antecedent basis, it is unclear whether the claims are requiring another seal different from the seal established in claim 1, or whether claim 9 is referencing the previously established seal and incorporates limitations corresponding to the previous seal.
Claim 10 further recites “an effective sealing diameter of the first seal”, “an effective sealing diameter of the second seal”. Note that claim 1 already establishes “a first effective sealing diameter” and 
	Claims 10-15 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2011/0305558) in view of Bear (US Patent 5,141,389) in view of Kim (US 2019/0195081) and in further view of Mochizuki (WO 2014/208196 A1, see English translation provided herein).
In regards to claim 1, Omori discloses an axial thrust force balancing apparatus for a compressor comprising: 
a rotor comprising: 
a pinion gear (14) configured to receive rotational power from a bull gear (12); 
a first shaft (13) disposed at one side of the pinion gear and configured to communicate with the pinion gear (Fig. 1); 
a second shaft (13) disposed at the other side of the pinion gear and configured to communicate with the pinion gear (Fig. 1);
two thrust collars (18) disposed at two opposite sides of the pinion gear and respectively disposed adjacent to the first shaft and the second shaft (Fig. 1);
a first rotating body (16) disposed at one end of the first shaft and configured to communicate with the first shaft (Fig. 1); and 
a second rotating body (16) disposed at one end of the second shaft and configured to communicate with the second shaft (Fig. 1); 
a first sealing device (23) surrounding the first shaft in a radial direction (Fig. 1), the first sealing device being disposed at the one side of the pinon gear; and
a second sealing device (23) surrounding the second shaft in a radial direction (Fig. 1), the second sealing device being disposed at the other side of the pinon gear;
a first bearing (22) disposed at an outer circumference of the first shaft and configured to support a radial thrust load of the first shaft (Fig. 1); and
a second bearing (22) disposed an outer circumference of the second shaft and configured to support a radial thrust load of the second shaft (Fig. 1).
Omori does not disclose: 
the first and second sealing devices comprising tandem seals and configured to apply a first and second axial thrust forces on the pinon gear in a first and second directions based on a first and second pressures in a first and second spaces between the tandem seals of the first and second sealing devices being adjusted;
a sensor configured to measure an axial position of any one of the two thrust collars, and measure the axial position of the rotor based on the measured axial positon of any one of the two thrust collars;
the first and second bearing are tilting pad journal bearings.
wherein the tandem seals of the first sealing device comprises a first dry gas seal having a first effective sealing diameter and a second dry gas seal having a second effective sealing diameter, and the tandem seals of the second sealing device comprises a third dry gas seal having the first effective sealing diameter and a fourth dry gas seal having the second effective sealing diameter,
wherein the first dry gas seal is closer to the first rotating body than the second dry gas seal and the third dry gas seal is closer to the second rotating body than the fourth dry gas seal, and
wherein the first effective sealing diameter is greater than the second effective sealing diameter.
Bear discloses: 
first and second sealing devices (100b, 102b) comprising tandem seals (see Fig. 8) configured to apply a first and second axial thrust forces (Col. 7, lines 44-62) in first and second directions (Fig. 10) based on first and second pressures in a first and second spaces (149) between the tandem seals of the first and second sealing devices (100b, 102b, see Fig. 8) being adjusted;
wherein the tandem seals of the first sealing device comprises a first dry gas seal (156 left Fig. 8) having a first effective sealing diameter and a second dry gas seal (156 right Fig. 8) having a second effective sealing diameter, and the tandem seals of the second sealing device comprises a third dry gas seal which appears to have the first effective sealing diameter and a fourth dry gas seal which appears to have the second effective sealing diameter (see Fig. 10, Col. 7, lines 49-51 with the same sealing of Fig. 8 being applied at 100b, 102b),
wherein the first dry gas seal is closer to a flow path than the second dry gas seal (Bear Fig. 8) and the third dry gas seal appears closer to a flow path than the fourth dry gas seal (Bear Fig. 8 as applied to seal 102b), and
wherein the first effective sealing diameter is greater than the second effective sealing diameter (Bear Fig. 8).
Omori discloses sealing devices on opposing sides with thrust collars, however do not disclose tandem seals with the pressure of spaces in each tandem seal being adjusted and providing axial thrust forces in opposing directions, and the tandem seals defining pairs of dry gas seals with specific effective sealing diameters of the dry gas seals. Bear, which is also directed to a compressor with a seal arrangement, disclose a sealing configuration with pairs of tandem seals defining first, second, third and fourth dry gas seals that controls the net forces acting on the rotor and reduces the maximum forces of the bearings support the rotor and reduces the size of the bearings used (Col. 2, lines 10-15, Col. 8, lines 12-
Note the modified apparatus of Omori appears to have the first and third seals with the same first effective sealing diameter and the second and fourth seals with the same second effective sealing diameter since the same tandem seal of Bear Fig. 8 is applied to the symmetric seals of Omori. 
Alternative, such a feature would have been obvious in view of Bear Fig. 10. This is because although drawings are not necessarily to scale, the Examiner notes that based on the disclosed arrangement which applies the same tandem seal of Bear Fig. 8 to the seals 100b, 102b, it would have been obvious as a matter common sense to try a starting point with the diameters being the same. Obviousness is also supported since it has been held that changes in size/proportion and changes in shape are not patentable. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, there is not evidence that having the seals at the same size would perform different, and there are no unexpected characteristics associated the seals being the same size. Accordingly, the claimed device is not patentably distinct from the prior art device.
Note the modified apparatus of Omori also appears have the first dry gas seal is closer to the first rotating body than the second dry gas seal and the third dry seal is closer to the second rotating body than the fourth dry gas seal since the larger seal would applied adjacent to the flow and away from the bearings based on the arrangement of Bear Figs. 6, 8. Note that Omori has bearings 22, and the tandem seal would be applied with the larger seal closer to the rotating bodies and away from the bearings 22.
Alternatively, providing the first dry gas seal is closer to the first rotating body than the second dry gas seal and the third dry seal is closer to the second rotating body than the fourth dry gas seal would have been obvious to try since there are a finite number of identified, predictable configurations, and one having ordinary skill in the art would have been able to choose the claimed configuration with predictable results. As set forth in MPEP 2143(E), an obvious to try rejection should set forth: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. In this case, as Bear establishes (see Fig. 10), it is known to provide oppositely acting tandem seals to apply forces in both 
Furthermore, Kim discloses an axial sensor (116) configured to measure an axial position of a thrust collar (14), and measure the axial position of the rotor based on the measured axial position of the thrust collar.
	Omori discloses a thrust control system, however do not disclose an axial sensor at a thrust collar. Kim, which is also directed to an apparatus with thrust balancing control, disclose an axial sensor at a thrust collar which optimally positions the rotor using a controller (par. 13). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the apparatus of Omori by providing a sensor configured to measure an axial position of any one of the two thrust collars, and measure the axial position of the rotor based on the measured axial positon of any one of the two thrust collars, to actively control the position of the rotor at a thrust collar (Kim par. 13).
Furthermore, Mochizuki discloses bearings for a centrifugal compressor (see page 1, lines 12-13 of English translation) are tilting pad journal bearings (20).
Omori discloses lubricant radial bearings (see Omori 22, Omori Fig. 1), however do not disclose the bearings are tilted pad journal bearings. Mochizuki, which is also directed to a compressor with radial bearings, discloses tilted pad journal bearings which have extremely high stability against self-excited vibration (Mochizuki page 1, lines 12-14 of English translation). Thus, it would have been obvious to one 
In regards to claim 5, the modified apparatus of Omori comprises the first pressure in the first space between the tandem seals of the first sealing device and the second pressure in the second space between the tandem seals of the second sealing device are independently adjusted (Bear 86b, Col. 8, lines 6-11).
In regards to claim 6, the modified apparatus of Omori comprises the tandem seals of the first sealing device are configured as tandem seals with different effective sealing diameters (Bear Fig. 8), and the tandem seals of the second sealing device are configured as tandem seals with different effective sealing diameters (Bear Fig. 8).
In regards to claim 7, the modified apparatus of Omori comprises the first sealing device and the second sealing device comprise the same number of seals.
In regards to claim 9, the modified apparatus of Omori comprises the tandem seals of the first sealing device comprise a first seal (Bear Fig. 8, 156 left) configured to firstly seal process gas introduced from the first rotating body and a second seal (Bear Fig. 8, 156 right) configured to secondarily seal the process gas (Bear Fig. 8), and wherein the tandem seals of the second sealing device comprise a third seal configured to firstly seal process gas introduced from the second rotating body and a fourth seal configured to secondarily seal the process gas (Bear Fig. 8).
	In regards to claim 10, the modified apparatus of Omori comprises an effective sealing diameter of the first seal is different from an effective sealing diameter of the second seal (Bear Fig. 8), and an effective sealing diameter of the third seal is different from an effective sealing diameter of the fourth seal (Bear Fig. 8).
	In regards to claim 11, the modified apparatus of Omori comprises the effective sealing diameter of the first seal is greater than the effective sealing diameter of the second seal (Bear Fig. 8), and the 
	In regards to claim 12, the modified apparatus of Omori comprises the effective sealing diameter of the first seal is equal to the effective sealing diameter of the third seal, and the effective sealing diameter of the second seal is equal to the effective sealing diameter of the fourth seal (see above discussion in claim 1).
	In regards to claim 13, the modified apparatus of Omori comprises the first pressure in the first space between the first seal and the second seal and the second pressure in the second space between the third seal and the fourth seal are adjusted (Bear Fig. 10).
	In regards to claim 14, the modified apparatus of Omori comprises the first pressure in the first space between the first seal and the second seal and the second pressure in the second space between the third seal and the fourth seal are independently adjusted (Bear Col. 8, lines 6-11, see 86b).
	In regards to claim 15, the modified apparatus of Omori comprises P12 and P34 (see Bear Fig. 8 via 144b) are adjusted and F1 and F2 are adjusted based on the adjusted P12 and P34 (Bear Col. 7, line 63-Col. 8, line 5).
	Note that although Bear does not explicitly recognize the formula, the particular formula does not appear to limit the structure of the control device. 
Furthermore, it has been held that something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112 (I). In this case, the combination as modified by Bear, would comprise a seal assembly defining the variables and equation set forth in the 
In regards to claim 16, the modified apparatus of Omori comprises each of the first sealing device and the second sealing device is configured as at least one of a dry gas seal (Bear Fig. 8), a labyrinth seal (Bear Fig. 8), and a floating seal.
	In regards to claim 17, the modified apparatus of Omori comprises the rotor further comprises a first stage compressor disposed at one end of the first rotating body and a second stage compressor disposed at one end of the second rotating body (Fig. 5), and wherein an axial thrust force acting on the rotor in two opposite directions by the first stage compressor and the second stage compressor are balanced (as modified by Bear Fig. 10, see Bear Col. Col. 7, line 63-Col. 8, line 5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2011/0305558) in view of Bear (US Patent 5,141,389) in view of Kim (US 2019/0195081) and in view of Mochizuki (WO 2014/208196 A1), and in further view of Kulle (US Patent 4,993,917).
	In regards to claim 2, the modified apparatus of Omori comprises the first pressure in the first space between the tandem seals of the first sealing device and the second pressure in the second space between the tandem seals of the second sealing device are adjusted based on parameters indicative of the axial load of the rotor system (Bear Col. 2, lines 16-20).
	The modified apparatus lacks the control device responsive to the measured axial position of the rotor.
	Kulle discloses the control device responsive to a measured axial position of the rotor (Col. 6, lines 30-59, see “thrust bearing position sensor”).
	The modified apparatus of Omori comprises the control system responsive to various parameters indicative of the axial thrust, however do not disclose the control device responsive to an axial positon of the rotor. Kulle, which is also directed to a tandem seal for axial thrust compensation for a compressor, discloses the control device responsive to an axial position of the rotor which compensates for movement .
		
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2011/0305558) in view of Bear (US Patent 5,141,389) in view of Kim (US 2019/0195081) and in view of Mochizuki (WO 2014/208196 A1), and in further view of Goldswain (US Patent 6,905,123).
The modified apparatus of Omori comprises the seals included in the first sealing device and the second sealing device, respectively, comprise a rotating part (154) and a non-rotating part (156, Bear Fig. 8).
The modified apparatus of Omori are silent whether the rotating part comprises a groove configured to compress gas and maintain a gap between the rotating part and the non-rotating part.
Goldswain discloses the rotating part (30) comprises a groove (48) configured to compress gas and maintain a gap between the rotating part and the non-rotating part (Col. 2, lines 51-57).
	Omori, as modified by Bear, discloses seals with opposing faces, however does not disclose a groove to compress gas and maintain a gap. Goldswain, which is also directed for a gas seal for a compressor, discloses a groove with creates a gas cushion which lubricates the sealing faces and provides a seal (Goldswain Col. 2, lines 51-57). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the apparatus of Omori by providing the rotating part comprises a groove configured to compress gas and maintain a gap between the rotating part and the non-rotating part, as taught by Goldswain, to create a gas cushion which lubricates the sealing faces and provide a seal (Goldswain Col. 2, lines 51-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                            

9/2/2021